Citation Nr: 0604678	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
with erythema nodosum to include as secondary to a service-
connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) which denied service connection for rheumatoid arthritis 
with erythema nodosum.  

The record indicates that the veteran previously filed a 
claim for service connection for rheumatoid arthritis which 
was denied.  See September 2003 RO decision.  In light of the 
fact that the claims file is rebuilt and that additional 
efforts will be made to rebuild the claims folder, the Board 
has not styled the issue of whether new and material evidence 
has been received to reopen a previously denied claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

In June 2005, the veteran submitted a statement (VA Form 21-
4138) withdrawing his appeal for service connection for 
residuals of fractured ribs and for cervical arthritis.  As 
such, these matters are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

The Board has reviewed the evidence on file and finds that 
additional evidentiary development is necessary prior to 
appellate review of the veteran's claim of entitlement to 
service connection for rheumatoid arthritis with erythema 
nodosum.  

As mentioned in the Introduction, the veteran's original 
claims file is missing, and the current file has been 
rebuilt.  On remand, additional efforts should be made to 
obtain any outstanding documents, to include any prior RO 
decisions relating to service connection for rheumatoid 
arthritis. 

In a March 2005 VA examination, the veteran reported that he 
had not been employed since 1990 due to his arthritis and 
indicated that in 1992 he started receiving Social Security 
Administration (SSA) disability benefits.  The Board notes 
that SSA medical records are not included in the claims file 
nor do they appear to have been requested.  

Although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-372 (1992) (concluding VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits); See also Collier v. Derwinski, 1 
Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Additionally, the United States Court of Appeals for 
Veterans Claims (CAVC) has held that where SSA disability 
benefits had been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Because the 
present claim clearly presents an analogous situation, the 
Board is required to remand to the RO to request all medical 
records upon which the 1992 SSA benefits award was based.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The AMC should inform the veteran and 
his representative that the original 
claims folder is missing.  The AMC should 
ask them to provide any relevant medical 
records or other documents pertaining to 
any previous claim of service connection 
for rheumatoid arthritis, to specifically 
include copies of service medical 
records, the original rating decision, 
and the notice letter to the veteran.  
The veteran's assistance in obtaining 
such records should be requested to the 
extent indicated, and the AMC should 
request that he sign and submit 
appropriate consent forms to release any 
private medical records to VA.  Any such 
records should be obtained and associated 
with the existing claims folder.

2.  The AMC should make any additional 
efforts to locate any documents 
pertaining to service connection for 
rheumatoid arthritis. 

3.  The RO should contact the veteran and 
request that he complete and return 
appropriate release forms so that VA can 
obtain his SSA records.  The RO should 
contact SSA and request copies of all 
medical records used by that agency in 
making its 1992 determination that the 
veteran was disabled for SSA purposes.  
Any such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO again on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and the veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

